Citation Nr: 0021158	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1976.  This is an appeal from a November 1997 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which denied entitlement to service 
connection for an acquired psychiatric disability.  In 
December 1998 the veteran testified at a hearing at the 
Pittsburgh Regional Office before a Decision Review Officer.  
In June 1999 the veteran participated in video conference 
with a member of the Board of Veterans' Appeals (Board).  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  During service, in December 1975, the appellant was seen 
for a complaint of depression.  She was then fully evaluated 
and an impression of a character and behavior disorder was 
recorded.

2.  Acquired psychiatric disabilities, including major 
depression with psychotic features, were initially medically 
demonstrated many years following the veteran's release from 
active duty.

3.  There is no medical evidence establishing any link 
between the acquired psychiatric disorders noted after the 
veteran's separation from military service and her 
psychiatric complaints in service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim is whether she has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
she has not presented a well-grounded claim, her appeal must 
fail and there is no duty to assist her further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim is not well grounded.

I.  Background

The veteran's service medical records reflect that she was 
seen in December 1975 with a complaint of depression.  In a 
statement dated in March 1976 it was noted that the appellant 
had been referred to the mental health clinic for evaluation 
by her commanding officer.  It was indicated that she had no 
disciplinary problems and that her daily work and relations 
with supervisors and peers were reported to be excellent.

She had been seen in the mental health clinic in December 
1975.  At that time she had mild depressive symptomatology, 
irritability, poor work efficiency and progressively 
increasing anxiety.  Although the complaints were of a 
neurotic nature, the complaints were directly related in the 
veteran's mind to a variety of external conditions that she 
had been unsuccessful in altering.  Her apparent motivation 
in contacting the clinic was not for psychotherapy or a 
characterological change but rather environmental 
manipulation and relief of internal distress.  The feelings 
expressed during that period were seen as a reflection of 
characterological difficulties rather than the products of 
intrapsychic conflict.  It was recorded that she had abruptly 
terminated therapy after two sessions, apparently in reaction 
to structure and "some part of implied or real authority to 
find solutions in the real world rather than in the self."  
She was later seen by a clinical psychologist at the request 
of her commander.  The clinical impression of the clinical 
psychologist was similar to that of the psychiatric social 
worker who had initially seen her.  There was evidence of a 
character and behavior disorder manifested by highly 
subjective levels of discontent, poor self-image, poor 
impulse control and transparent, occasionally desperate, 
manipulation of the environment.  It was anticipated that 
although her past performance had been above average, her 
current attitudes and character structure would eventually 
manifest themselves in her duty performance.

The appellant submitted her initial claim for VA disability 
benefits in March 1997.  She referred to a psychiatric 
condition.

The regional office thereafter received numerous records of 
private medical treatment of the veteran from 1990 to 1997 
for psychiatric problems.  The diagnoses included major 
depressive disorder with suicidal ideation, post-traumatic 
stress disorder, obsessive-compulsive disorder by history and 
borderline personality traits.  In a May 1997 statement by 
Liz Watkins, MS, CRC, L.P.C. it was indicated that the 
veteran had received services from an agency from June to 
October 1995.  Treatment had been focused on addressing and 
beginning healing processes from the trauma of childhood 
sexual abuse and the adult witnessing of a mine accident.  
The diagnoses were major depressive disorder and post-
traumatic stress disorder.

In a May 1997 statement an acquaintance of the veteran 
reported that she had known the veteran from April 1976 to 
May 1977.  They were roommates during that time.  The veteran 
had come to live with her immediately after her discharge 
from service.  The acquaintance stated that the veteran had 
made 3 unreported suicide attempts during that time.

The veteran's sister related in a June 1997 statement that 
the veteran had come to visit her during Christmas 1975 while 
the veteran had been stationed in Colorado.  It was obvious 
that the veteran was having difficulty adjusting, both to 
life in the military and life in general.  She was easily 
agitated, nervous and paranoid.

An October 1997 statement by Robert J. Lanz, Jr., M.D., 
reported that he had seen the veteran for an initial 
evaluation in July 1980 following her initial complaint over 
the telephone during that month.  She had been having trouble 
with reality and fantasy.  She was aware of the difference 
between reality and fantasy but said that on occasion she 
became quite involved in her fantasy life.  She also gave a 
history of having periods of depression over the years and 
stated that she had had thoughts of taking her own life in 
the past.  There was no evidence of any psychotic thought 
process or content during the interview.  She had failed to 
keep further appointments.

In a statement received in March 1998, the appellant related 
that during service she had been subjected to sexual 
harassment by her supervisor who was a sergeant.  He had 
physically touched her on several occasions and after she 
made a formal complaint he stopped touching her and calling 
her but still verbally abused her.  After her discharge she 
had attempted suicide twice.  At the current time her 
military experience and conflicts had surfaced in the form of 
nightmares.

An August 1998 statement by E. Kathryn Worthington, M.D., 
reflected that she had initially seen the veteran for 
psychiatric evaluation in March 1998.  Her diagnoses included 
history of major depressive episode, and obsessive-compulsive 
disorder with schizoaffective disorder to be ruled out.  The 
veteran continued to have a depressed mood.  She suffered 
from racing, intrusive and suicidal thoughts.  She had 
difficulty sleeping and anxiety and irritability.  
Dr. Worthington recounted that while the veteran was a member 
of the U. S. Air Force she had experienced the trauma of a 
near rape situation.  She had been forced to defend herself 
against unwanted sexual advances.  Since that time she had 
had a difficult time.  Dr. Worthington stated that the 
prognosis was guarded.  The veteran had frequent, if not 
continuous suicidal thoughts and a depressive mood.

VA outpatient treatment records reflect that the veteran was 
observed and treated in 1997 and 1998 for psychiatric 
problems.  It was noted that she had been treated for 
depression since 1988 or 1989.  She reported frequent 
nightmares.  She also reported auditory and visual 
hallucinations.  The diagnostic impression was major 
depression with psychotic features.  Post-traumatic stress 
disorder related to childhood sexual abuse and 
schizoaffective disorder were to be ruled out.

During the June 1999 video hearing with the Board, the 
veteran related that during service there had been sexual 
harassment and advances from her supervisor, a sergeant.  Her 
current diagnosis was major depressive disorder with 
hallucinations.  She was taking medication prescribed by 
Dr. Worthington for the condition.  She was also receiving 
treatment through the VA.  She stated that she had sought 
help for depression during service in December 1975.  The 
veteran maintained that her depression began when the 
sergeant began making the advances.  She maintained that her 
major depression and nervous problems could all be traced 
back to the events in service.

During the December 1998 hearing at the regional office, the 
appellant provided testimony that was similar to that 
provided at the June 1999 Board video hearing.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

A personality disorder is not a disease within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran's service medical records reflect 
that she was seen in December 1975 with a complaint of 
depression.  However, March 1976 mental health evaluations by 
a psychiatric social worker and clinical psychologist reflect 
that she had a character and behavior disorder.  Such a 
condition is not considered to be a disease or disability for 
which service connection may be established.  38 C.F.R. 
§ 3.303.  An acquired psychiatric disability, that is, a 
psychosis or neurosis was not shown during service.  Various 
acquired psychiatric conditions, including major depression, 
a psychosis, were initially medically reported many years 
following the veteran's separation from military service.  
Thus, service connection would not be warranted for those 
conditions either on the basis of direct service incurrence 
or, in the case of a psychosis, under the presumptive 
provisions of the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although a 
diagnosis of post-traumatic stress disorder has also been 
made, that condition was diagnosed on the basis of childhood 
sexual abuse and witnessing a mine accident, rather than any 
incident of service.

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence tending to establish 
that an acquired psychiatric disability was either present 
during service or within 1 year following her separation from 
military service or was otherwise related to any incident 
that occurred during service.  Accordingly, since she has 
submitted no medical evidence that would support her 
contentions, the Board concludes that she has not met the 
initial burden of presenting evidence of a well-grounded 
claim imposed by 38 U.S.C.A. § 5107.  It follows that 
favorable action in connection with the appeal is not in 
order.  The Board views its discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete her application for a claim for service connection 
for an acquired psychiatric disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not established.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

